Citation Nr: 1134262	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-29 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1943 to December 1945.  The Veteran died in December 2004.  The appellant is his surviving spouse.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board previously remanded this matter in October 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died in December 2004.  The death certificate lists the immediate cause of death as heart failure.  Aortic stenosis and mitral valve insufficiency were listed as underlying causes.  

2.  During his lifetime, service connection was in effect for injury, right ring finger.  

3.  Cardiovascular disease was not manifested in service, or in the initial year following separation from service.

4.  The claim for service connection for the cause of the Veteran's death is not supported by competent medical evidence demonstrating a causal relationship between the Veteran's military service, or any disability related thereto, and his death.

5.  The Veteran's death was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or by events not reasonably foreseeable on the part of VA in furnishing medical treatment.




CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by or substantially or materially contributed to by a disability incurred in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2010).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the appellant obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).  The Court has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. at 183 (2002).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, the RO initially provided the appellant with a VCAA notice in June 2007 that informed her of the evidence required to substantiate the claim for service connection for the cause of the Veteran's death and informed her what information and evidence VA would attempt to obtain on her behalf.  This letter provided also provided notice regarding disability ratings and effective dates, as required by Dingess. 

A May 2011 letter provided notice as required by Hupp.  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit held that the issuance of a fully compliant VCAA notification followed by readjudication of the claim in an SSOC is sufficient to cure a timing defect.  In this case, the claim was readjudicated in the June 2011 Supplemental Statement of the Case (SSOC), thus curing the timing defect.  

Regarding the duty to assist, a review of the record indicates that the only available service medical record is the report of the Veteran's enlistment examination.  Unfortunately, most of the Veteran's service treatment record are not available for review and are presumed destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri, in 1973.  Accordingly, VA has a heightened duty to assist the appellant in developing this claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that the RO did not provide a VA examination for this claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case, a VA examination is not required.  There is no evidence that indicates that the conditions that caused the Veteran's death manifested within an applicable presumptive period or are otherwise associated with service, and the record on appeal contains sufficient evidence to decide the claim.

A VA examination is not required to decide the claim for compensation under 
§ 1151.  The appellant has alleged that the Veteran's death was related to treatment at a VA hospital.  The Board notes that the hospital records are not in evidence, and the appellant has not provided information or authorization regarding the records.   The evidence of record includes VA outpatient clinical records through May 2004. In light of the fact that there are no records of the hospitalization reported by the appellant, there is no duty to obtain a VA examination.   
 
The RO obtained records that the appellant identified and provided authorization for, including VA treatment records.  The Board remanded this matter in order to obtain additional records that the appellant identified in written statements, including records from St. Joseph's Hospital.  The RO verified the appellant's address and contacted the appellant to request additional information about any additional medical records.  The appellant did not provide any additional information in response to this request.  

In Wood v. Derwinski,  the United States Court of Appeals for Veterans Claims stated that, in order to trigger the duty to assist, an appellant must do more than passively wait for assistance when he has information essential to his claim.  1 Vet. App. 190, 193 (1991).  In the absence of the appellant's assistance in identifying private medical records and providing authorization for such records, VA has no further obligations regarding these records.  A remand for further development is not necessary as sufficient efforts have been made to obtain the outstanding records.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  Accordingly, the Board finds that a remand to obtain additional medical records is not warranted.  

II.  Analysis of Claim

A.  Legal Criteria - Service Connection

The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).

For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2010). 

Applicable law provides that service connection will be granted for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  That an injury occurred in service alone is not enough; there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases (including cardiovascular-renal disease and ischemic heart disease) may be presumptively service connected if manifested to a compensable degree in the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the appellant.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create a statutory presumption that a combat veteran's claimed disability is service-connected but provide an evidentiary mechanism which lightens the burden of a veteran who seeks service connection based on disability alleged to be related to combat.  If a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  In determining if there is such clear and convincing evidence, all evidence should be considered including availability of medical records, the nature and course of a disease or disability, the amount of time that has elapsed since service before there is a complaint of the condition, and any other relevant factors.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in- service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  See id.  As pertinent to this holding, the Federal Circuit has also previously rejected as "too broad" the proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Legal Criteria - Compensation under 38 U.S.C.A. § 1151

For claims filed on or after October 1, 1997, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded where a Veteran suffers an injury or an aggravation of an injury that results in an additional disability by reason of VA hospitalization, or medical or surgical treatment.  Such disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran, either by a Department employee or in a Department facility, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Actual causation is required.  To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2010).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2010).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Discussion - Service Connection 

A death certificate on file shows that the Veteran died in December 2004.  The immediate cause of death was heart failure.  Aortic stenosis and mitral valve insufficiency were listed as underlying causes.  At the time of the Veteran's death, the Veteran's only service-connected disability was injury of the right ring finger.  



The Veteran had active duty service from April 1943 to December 1945.  Service treatment records reflect that normal cardiovascular findings were noted at enlistment.   There are no other service records in evidence.  As noted above, the Veteran's service treatment records are presumed to have been destroyed in the 1973 fire at the NPRC.   

A post-service diagnosis of  cardiovascular disease is initially shown in 2001.  
Outpatient VA medical records dated from May 2001 to May 2004 reflect diagnoses of atrial fibrillation, onset January 2001, mitral regurgitation and dilated cardiomyopathy. 

Records from Scripps Clinic, dated in February 2003, reflect assessments of severe mitral regurgitation with normal left ventricular systolic function and chronic atrial fibrillation.    

Service connection is not warranted under the provisions of 38 C.F.R. § 3.309(a), as there is no evidence that cardiovascular disease manifested to a compensable degree within one year of separation from service.

The Board finds that service connection for the cause of the Veteran's death is not warranted on a direct basis, as the record does not contain medical evidence of a causal relationship between a heart condition and service.  See Hickson, supra.

The appellant submitted several statements regarding the Veteran's combat service.  She indicated that the Veteran was injured in combat during the Battle of the Bulge and received the Bronze Star Medal.  To the extent that the appellant contends that the Veteran's cardiovascular conditions were related to combat injuries, the Board notes that medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes where there is no credible lay evidence of a continuity of symptomatology.  Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Based on the foregoing, the Board concludes that there is a preponderance of the evidence against the appellant's claim for service connection for the cause of the Veteran's death.  There is no basis for a grant of service connection on a presumptive basis, as the record does not demonstrate that a heart condition manifested to a compensable degree within one year of separation from service. The Board finds that service connection is not warranted on a direct basis, as there is no medical evidence linking the condition that caused the Veteran's death to service. While we sympathize with the appellant's loss of her husband, the Board finds that the Veteran's death was not related to service or a service-connected disability.  As the preponderance of the evidence is against the claim, reasonable doubt may not be resolved in the appellant's favor.

D.  Discussion - § 1151 

In the substantive appeal submitted in September 2007, the appellant stated that the Veteran's "heart was bad because of mistreatment he received in  the hospital."  The appellant did not specifically state which hospital.  

The record shows that the Veteran received VA outpatient treatment from May 2001 to May 2004.  The evidence of record does not include any reports of a VA hospitalization.  The Veteran's death certificate indicates that he died at a private facility, St. Joseph Hospital. 

The Board finds that compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is not warranted.  The evidence does not show that the Veteran's death was caused by VA hospital care, medical or surgical treatment.  The benefit-of the- doubt doctrine is not applicable, as the preponderance of the evidence weighs against the claim.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for the cause of the Veteran's death is denied.

Compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


